EXHIBIT 10.1
 
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amended and Restated Executive Employment Agreement (this “Agreement”) is
made and entered into as of September 19, 2010 (the “Restatement Date”), by and
between Multimedia Games, Inc., a Texas corporation (the “Company”), and Patrick
Ramsey, an individual (“Executive”).
 
RECITALS
 
WHEREAS, Executive and the Company are currently parties to an Executive
Employment Agreement (the “Original Agreement”) entered into as of September 14,
2008 (the “Effective Date”) and to a First Amendment of Executive Employment
Agreement, effective as of December 31, 2008 (the “First Amendment”), and to a
Second Amendment to Executive Employment Agreement, effective as of March 14,
2010 (the “Second Amendment,” together with the Original Agreement and First
Amendment shall be collectively referred to herein as the “Prior Agreement”);
 
WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue to be employed by the Company as its President and Chief
Executive Officer; and
 
WHEREAS, the Company and Executive have determined that it is in their
respective best interests to amend and restate the Prior Agreement in order to,
among other things, (i) reflect certain changes to the terms and conditions of
Executive’s employment in connection his appointment to serve as President and
Chief Executive Officer and (ii) clarify certain provisions consistent with the
parties’ intent that the Agreement conform to the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (collectively, “Section 409A”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           EMPLOYMENT TERMS AND DUTIES
 
1.1           Employment.  The Company hereby employs Executive, and Executive
hereby accepts employment by the Company, upon the terms and conditions set
forth in this Agreement.
 
1.2           Duties; Appointment to Board of Directors.  Executive shall serve
as President and Chief Executive Officer and shall report directly to the
Company’s Board of Directors.  Executive shall have the authority, and perform
the duties customarily associated with his titles and offices together with such
additional duties as may from time to time be assigned by the Board of
Directors.  During the term of Executive’s employment hereunder, Executive shall
devote his full working time and efforts to the performance of his duties and
the furtherance of the interests of the Company and shall not be otherwise
employed or engaged.  As soon as practicable following the Restatement Date, the
Company shall take all steps reasonably necessary to appoint Executive to the
Company’s Board of Directors and for the duration of the Employment Term (as
defined below) to assure that Executive will continue to be elected or appointed
to the Board of Directors.  In the event that Executive ceases to serve as the
President and Chief Executive Officer of the Company for any reason, Executive
shall immediately resign from the Board of Directors and all other offices and
positions held with the Company and its subsidiaries.
 
1.3           Term.  Subject to the provisions of Section 1.6 below, the term of
employment of Executive under this Agreement shall commence on September 14,
2008 (the “Start Date”), and shall continue until terminated by either party
(the “Employment Term”). Upon termination of this Agreement, this Agreement
shall expire and have no further effect, except as otherwise provided in
Section 5.5 below.
 
 
 

--------------------------------------------------------------------------------

 
1.4           Compensation and Benefits.
 
1.4.1           Base Salary.  In consideration of the services rendered to the
Company hereunder by Executive and Executive’s covenants hereunder and in the
Company’s Agreement Regarding Proprietary Developments, Confidential Information
and Non-Solicitation attached hereto as Exhibit A (the “Proprietary Agreement”),
during the Employment Term, the Company shall pay Executive a salary at the
annual rate of $375,000.00 (the “Base Salary”), less statutory and other
authorized deductions and withholdings, payable in accordance with the Company’s
regular payroll practices.  The Board of Directors, or the Compensation
Committee thereof, will review the Base Salary annually.
 
1.4.2           Annual Bonus.  Executive shall receive an annual bonus equal to
100% of Executive’s then current Base Salary (the “Target Bonus”) as prorated
for the fiscal year based upon achievement of bonus plan performance targets
then in effect as approved by the Board of Directors, which bonus may be as much
as 200% of Executive’s then current Base Salary for overachievement against said
targets, as determined by the Board of Directors or the Compensation Committee
of the Board of Directors for each fiscal year.  Any bonus payment shall be less
statutory and other authorized deductions and withholdings and payable at the
times when other management bonuses are paid; provided, however, that such bonus
shall be paid before the latter of:  (i) the 15th day of the third calendar
month following the calendar year that the bonus is earned; or (ii) the 15th day
of the third calendar month following the end of the fiscal year of the Company
that the bonus is earned.
 
1.4.3           Benefits Package; Vacation; Business Expenses.  As an employee
of the Company, Executive will be eligible to enroll in the Company’s benefit
programs (including short and long term disability plans and reasonable
Directors’ and Officers’ coverage) as they are established from time to time for
senior-level executive employees.  Executive shall be eligible for Company
holidays and paid vacation as set forth in the Company’s then current policies
for senior-level executive employees. Throughout the Employment Term, the
Company shall provide Executive term life insurance equal to three (3) times
Executive’s Base Salary.  The proceeds of such life insurance shall be payable
to a beneficiary designated by Executive.  Commencing on the Restatement Date,
Executive shall be entitled to reimbursement from the Company for reasonable
expenses incurred by Executive for one executive medical exam during each
calendar year during the Employment Term.  The Company shall reimburse Executive
for ordinary and necessary business expenses incurred by Executive in the
performance of his duties hereunder and in accordance with the Company’s
business expense reimbursement policy.  For purposes of compliance with Section
409A, to the extent applicable, reimbursements of expenses to Executive shall in
all events (i) be paid no later than the last day of the calendar year following
the calendar year in which the expense was incurred, (ii) not affect or be
affected by the amount of expenses for which Executive is eligible for
reimbursement in any other calendar year, and (iii) not be subject to
liquidation or exchange for another benefit.
 
1.4.4           Commuting.  Executive may elect to have his main office in
Austin, Texas, with a secondary office in Las Vegas, Nevada and upon location of
Executive’s secondary office in Las Vegas, Nevada, Executive may commute to
Austin, Texas.  The Company will pay or reimburse Executive for the reasonable
costs of travel to and from Las Vegas, Nevada, and other related and reasonable
expenses.  The Company will also provide Executive with reasonable
transportation to travel within Austin, Texas.  Executive shall only be
reimbursed for commuting and relocation expenses upon receipt from Executive of
supporting receipts in accordance with the Company’s reimbursement policies.
 
1.4.5           Prior Relocation Expense Reimbursement.  To the extent that
Executive’s previous employer requires Executive to repay the previous employer
for the costs associated with Executive relocation (whether through payment to
or set off by Executive relocation former employer against payments owing to
Executive), Company shall reimburse Executive for the repayment of this expense
in accordance to the agreed upon payment or set off schedule with Executive’s
prior employer upon presentation of reasonable documentation accounting for the
repayment or set off.
 
1.4.6           Retention Bonus.
 
(a)           Provided that (i) Executive remains employed with the Company
through the applicable Stay Bonus Earned Date indicated below, except in the
event of Executive’s prior termination of employment Without Cause (as defined
by Section 1.6.4), for Good Reason (as defined by Section 1.7.2), due to
Executive’s death or due to Executive’s Disability (as defined by Section 1.6.1)
or in the event of a Change of Control (as defined by Section 1.5), and
(ii) Executive has complied with all of the terms and conditions of this
Agreement and the Proprietary Agreement described in Section 2.1.1, Executive
will receive in a lump sum cash payment the Stay Bonus Amount applicable to such
Stay Bonus Earned Date, less appropriate tax withholdings and deductions, on the
first regularly scheduled payroll date following the applicable Stay Bonus
Earned Date, as follows:
 
 
 

--------------------------------------------------------------------------------

 
Stay Bonus Earned Date
 
Stay Bonus Amount
June 30, 2010
 
50% of then-current Base Salary
September 30, 2010
 
90% of then-current Base Salary
December 31, 2010
 
50% of then-current Base Salary



Notwithstanding Section 1.4.2 to the contrary, if Executive receives pursuant to
this Section 1.4.6(a) the Stay Bonus Amount for the Stay Bonus Earned Date of
September 30, 2010, the amount of any annual bonus pursuant to Section 1.4.2 to
which Executive would otherwise be entitled for the fiscal year of the Company
ending in calendar year 2010 shall be reduced by an amount equal to such Stay
Bonus Amount.


(b)           If Executive’s employment with the Company is terminated Without
Cause, for Good Reason, due to Executive’s death, or due to Executive’s
Disability before a Stay Bonus Earned Date, Executive or Executive’s estate will
be paid in a lump sum in cash 100% of the Stay Bonus Amount(s) not yet paid,
less appropriate tax withholdings and deductions, on the first regularly
scheduled payroll date following the date of such termination of employment,
subject to any delay in payment required by Section 4.2.
 
(c)           In the event of a Change of Control, and provided that Executive’s
employment with the Company has not terminated prior to the closing of the
Change of Control, Executive will be paid in a lump sum in cash 100% of the Stay
Bonus Amount(s) not yet paid, less appropriate tax withholdings and deductions,
no later than the 10th day following the closing of the Change of Control.
 
(d)           If Executive’s employment with the Company is terminated for Cause
or if Executive resigns from employment with the Company for any reason other
than Executive’s Disability or for Good Reason before the earlier of a Stay
Bonus Earned Date or a Change of Control, Executive will forfeit all of the Stay
Bonus Amounts otherwise payable on that or any subsequent Stay Bonus Earned Date
or as a result of a Change of Control.
 
(e)           If, following Executive’s receipt of the Stay Bonus Amount for the
Stay Bonus Earned Date of December 31, 2010 (the “December Stay Bonus Amount”)
and prior to the first anniversary of the Restatement Date, Executive’s
employment with the Company is terminated for Cause (as defined by Section
1.6.3) or if Executive voluntarily resigns from employment with the Company
other than for Good Reason (as defined by Section 1.7.2), the Company shall have
the right to deduct, to the maximum extent permitted by applicable law, the
December Stay Bonus Amount from any payment otherwise due from the Company to
Executive, and Executive shall promptly repay to the Company any portion of the
December Stay Bonus Amount not so recouped by the Company.  Notwithstanding
anything in this section or this agreement to the contrary, the Company may not
deduct any amount of the December Stay Bonus Amount, and Executive shall have no
obligation to repay any amount of the December Stay Bonus Amount, in the event
Executive’s employment is terminated for Cause pursuant to clause (v) of Section
1.6.3.
 
1.4.7           Initial Bonus.  As soon as practicable following the Restatement
Date, the Company shall pay to Executive in a lump sum cash payment a bonus in
the amount of $67,500.00 (the “Initial Bonus”).  If, prior to the first
anniversary of the Restatement Date, Executive’s employment with the Company is
terminated for Cause (as defined by Section 1.6.3) or if Executive voluntarily
resigns from employment with the Company other than for Good Reason (as defined
by Section 1.7.2), the Company shall have the right to deduct, to the maximum
extent permitted by applicable law, the amount of the Initial Bonus from any
payment otherwise due from the Company to Executive, and Executive shall
promptly repay to the Company any portion of the Initial Bonus not so recouped
by the Company.
 
 
 

--------------------------------------------------------------------------------

 
1.5           Stock Options.
 
1.5.1           Start Date Option.  Upon the Start Date, Executive was granted
one or more options (collectively, the “Option”) to purchase 300,000 shares of
the Company’s Common Stock.  Such Option was granted pursuant to the Company’s
2008 Employment Inducement Award Plan (the “Plan”). The exercise price for the
Option is equal to the fair market value of the Company’s Common Stock on the
date of grant of such Option.  The Option is immediately exercisable, but the
Option shares initially are unvested and will vest 25% after one year, and will
continue to vest over three years in equal quarterly installments during each of
the four years.  The Plan documents provide that, in the event that, within one
year after a Change of Control, either (i) Executive is terminated Without Cause
pursuant to Section 1.6.4, or (ii) Executive resigns for Good Reason pursuant to
Section 1.7.2, Executive shall acquire a vested interest in, and the Company’s
repurchase rights shall terminate with respect to all unvested Option shares
covered by the Option.  In the event Executive is terminated for any reason,
then such termination shall not affect in any manner Executive’s right to
receive or exercise the options which have vested as of the date of termination
pursuant to the provisions of this Agreement.  The terms of the Option are as
set forth in the Plan documents.  The Company has filed a registration statement
on Form S-8 with respect to the Plan, and shall maintain the effectiveness of
such registration statement during the term of the Plan.
 
1.5.2           Restatement Date Option.  As soon as practicable following the
Restatement Date, Executive will be granted an option to purchase 700,000 shares
of the Company’s Common Stock, with an exercise price per share equal to the
fair market value of a share of the Company’s Common Stock on the date of grant
of such option.  The option will be immediately exercisable and one-fourth
(1/4) of the option will vest on September 19, 2011, with the remaining portion
of the option vesting one-sixteenth (1/16) quarterly until fully vested.
 
1.5.3           For purposes of this Agreement, a “Change of Control” shall
mean:  (a) the consummation of a merger, consolidation or reorganization
approved by the Company’s stockholders, unless securities representing more than
50% of the total combined voting power of the outstanding voting securities of
the successor corporation are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Company’s outstanding voting securities immediately
prior to such transaction; or (b) the sale, transfer or other disposition of all
or substantially all of the Company’s assets as an entirety or substantially as
an entirety to any person, entity or group of persons acting in concert other
than a sale, transfer or disposition to an entity, at least 50% of the combined
voting power of the voting securities of which is owned by the Company or by
stockholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale; or (c) any transaction
or series of related transactions within a period of 12 months pursuant to which
any person or any group of persons comprising a “group” within the meaning of
Rule 13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) acquires (other than directly from the
Company) beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
35% of the total combined voting power of the Company’s securities outstanding
immediately after the consummation of such transaction or series of related
transactions.
 
1.6           Termination.  Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the occurrence of any of the
following, at the time set forth therefor (the time of any such termination
being the “Termination Date”):
 
1.6.1           Death or Disability.  Immediately upon the death of Executive or
in the event that Executive has ceased to be able to perform the essential
functions of his duties, with or without reasonable accommodation, for a period
of not less than 180 days, due to a mental or physical illness or incapacity; as
determined in the good faith judgment of the Board of Directors and confirmed by
the opinion of an independent medical physician (“Disability”) (termination
pursuant to this Section 1.6.1 being referred to herein as termination for
“Death or Disability”); or
 
1.6.2           Voluntary Termination.  Thirty days following Executive’s
written notice to the Company of termination of employment; provided, however,
that the Company may waive all or a portion of the 30 days’ notice and
accelerate the effective date of such termination (and the Termination Date)
(termination pursuant to this Section 1.6.2 being referred to herein as
“Voluntary” termination); or
 
 
 

--------------------------------------------------------------------------------

 
1.6.3           Termination For Cause.  Immediately following notice of
termination for Cause given by the Company.  As used herein, “Cause” means
termination based on any one of the following, as determined in good faith by
the Board of Directors:  (i) any intentional act of misconduct or dishonesty by
Executive in the performance of his duties under the Agreement; (ii) any willful
failure or refusal by Executive to attend to his duties under this Agreement;
(iii) any material breach of this Agreement; (iv) Executive’s conviction of or
plea of “guilty” or “no contest” to any crime constituting a felony or a
misdemeanor involving theft, embezzlement, dishonesty, or moral turpitude or (v)
Executive’s unsatisfactory performance of his duties as determined by the Board
of Directors and failure of Executive to improve such performance in the
reasonable judgment of the Board of Directors following the 30-day period after
Executive is provided written notice of such unsatisfactory performance.  In the
event that the Board of Directors believes that an event has occurred that would
constitute a termination for Cause pursuant to clauses (i), (ii) or (iii), prior
to terminating Executive, the Board of Directors will notify Executive of such
belief in writing, including an explanation of the concern, and Executive will
have 30 days to address the concern to the Board of Directors’ satisfaction
prior to the effectiveness of the termination; provided that the Board of
Directors may instruct Executive to take a paid leave of absence during such
period.
 
1.6.4           Termination Without Cause.  Notwithstanding any other provisions
contained herein, including, but not limited to Section 1.3 above, the Company
may terminate Executive’s employment following a thirty (30) day written notice
of termination without Cause given by the Company as approved by the Board of
Directors (termination pursuant to this Section 1.6.4 being referred to herein
as termination “Without Cause”).
 
1.6.5           Other Remedies.  Termination pursuant to Section 1.6.3 above
shall be in addition to and without prejudice to any other right or remedy to
which the Company may be entitled at law, in equity, or under this Agreement.
 
1.7           Severance and Termination.
 
1.7.1           Voluntary Termination, Termination for Cause, Termination for
Death or Disability.  In the case of a termination of Executive’s employment
hereunder for Death or Disability in accordance with Section 1.6.1 above, or
Executive’s Voluntary termination of employment hereunder in accordance with
Section 1.6.2 above, or a termination of Executive’s employment hereunder for
Cause in accordance with Section 1.6.3 above, (i) Executive shall not be
entitled to receive payment of, and the Company shall have no obligation to pay,
any severance or similar compensation attributable to such termination, other
than Base Salary earned but unpaid, accrued but unused vacation to the extent
required by the Company’s policies, vested benefits under any employee benefit
plan, and any unreimbursed expenses pursuant to Section 1.4.3 or 1.4.4 hereof
incurred by Executive as of the Termination Date, and (ii) the Company’s other
obligations under this Agreement shall immediately cease.
 
1.7.2           Termination Without Cause; Resignation for Good Reason.  Subject
to Executive’s execution of a Release in accordance with Section 1.7.3 which
becomes effective in accordance with its terms on or before the 60th day
following the Termination Date, in the case of a termination of Executive’s
employment hereunder Without Cause in accordance with Section 1.6.4 above, or
Executive’s resignation with Good Reason, the Company (i) shall pay Executive
two (2) years of Base Salary continuation (to be paid in accordance with the
Company’s normal payroll practices commencing on the 60th day following the
Termination Date, with a catch-up payment for payroll dates occurring between
the Termination Date and such 60th day) and two (2) years of Target Bonus (to be
paid at the end of each year within the time set forth in Section 1.4.2); such
payments must not however extend beyond the second taxable year of the Executive
following the taxable year in which the termination of employment occurred; and
(ii) if Executive elects to continue health coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), for a period of one year after
termination, the Company will pay Executive’s premiums, in an amount sufficient
to maintain the level of health benefits in effect on Executive’s last day of
employment.  Further, subject to Executive’s execution of a Release in
accordance with Section 1.7.3 which becomes effective in accordance with its
terms on or before the 60th day following the Termination Date, in the event
that there is a Change of Control and within one year after the closing of the
Change of Control, Executive is terminated Without Cause or resigns for Good
Reason, (i) the Company shall pay to Executive on the 60th day following the
Termination Date a lump sum payment in an amount equal to two (2) years of Base
Salary and two (2) years of Target Bonus; (ii) if Executive elects to continue
health coverage under COBRA, for a period up to one year after the termination,
the Company will pay Executive’s premiums, in an amount sufficient to maintain
the level of health benefits in effect on Executive’s last day of employment;
and (iii) the Option will immediately vest as set forth in Section 1.5.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following:  (i) the assignment to Executive of duties materially adverse to his
status as Chief Executive Officer of the Company or a material adverse
alteration in the nature or status of his responsibilities, duties or authority;
(ii) a reduction by the Company in Executive’s then Base Salary or Target Bonus,
a material reduction in other benefits, or the failure by the Company to pay
Executive any material portion of his current compensation when due; (iii) a
requirement that Executive report to a primary work location that is more than
50 miles from the Company’s current location in Austin, Texas, or in Las Vegas,
Nevada; (iv) a requirement that Executive may not have a secondary office
located in Las Vegas, Nevada; (v) the Company requiring Executive to be based
anywhere other than the location of the Company’s principal offices in Austin,
Texas or in Las Vegas, Nevada; or (v) the failure of the Executive and any
successor company following a Change of Control either to (A) maintain (through
assignment, transfer or otherwise) this Agreement in full force and effect, or
(B) reach a mutually agreeable new employment agreement, so long as Executive is
willing and able to execute a new agreement that substantially provides similar
terms and conditions to this Agreement.  Notwithstanding the foregoing,
Executive’s resignation shall not be treated as a resignation for Good Reason
unless (a) Executive notifies the Company in writing of a condition constituting
Good Reason within 45 days following Executive’s becoming aware of such
condition; (b) the Company fails to remedy such condition within 30 days
following such written notice (the “Remedy Period”); and (c) Executive resigns
within 30 days following the expiration of the Remedy Period.  In addition the
termination must occur within two years of the occurrence of one of the above
enumerated events.  Further, in the event that Executive resigns for Good Reason
and within two years from such date accepts employment with the Company, any
acquirer or successor to the Company’s business or any affiliate, parent, or
subsidiary of either the Company or its successor, then Executive will forfeit
any right to severance payments hereunder and will reimburse the Company for the
full amount of such payments received by Executive within 30 days of accepting
such employment.  Notwithstanding the previous sentence, if such payments are
deemed Deferred Compensation, then such payments shall only be forfeited to the
extent allowed by Section 409A.
 
Executive and Company intend that payment of the cash severance benefits under
this Section 1.7.2 shall be exempt from treatment as nonqualified deferred
compensation subject to Section 409A to the maximum extent permitted as
separation pay due to involuntary separation from service pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) to the extent of those amounts paid no
later than the last day of Executive’s second taxable year following the taxable
year of the Termination Date and otherwise qualifying for such exemption.
 
1.7.3           Severance Conditioned on Release of Claims.  The Company’s
obligation to provide Executive with the severance benefits set forth in
Section 1.7.2 is contingent upon Executive’s execution of a mutual release of
claims in the form attached hereto as Exhibit C (the “Release”), which, except
as otherwise provided below, has become effective in accordance with its terms
on or before the date following the Termination Date specified by Section 1.7.2.
 
(a)           The Company must deliver the Release to Executive for execution no
later than seven (7) days after Executive’s termination of employment.  If the
Company fails to deliver the Release to Executive within such seven (7) day
period, Executive will be deemed to have satisfied the release requirement of
this Section 1.7.3, and Executive will be entitled to receive the severance
benefits set forth in Section 1.7.2 hereof as though Executive had executed the
Release and the Release had become effective in accordance with its terms within
the time period required by Section 1.7.2.
 
(b)           Upon delivery of the Release by the Company as provided in
Section 1.7.3(a), Executive shall execute the Release, if at all, within
forty-five (45) days from the date of its delivery to Executive.
 
(c)           If Executive has revocation rights with respect to his execution
of the Release, Executive shall exercise such rights, if at all, not later than
seven (7) days after executing the Release.
 
 
 

--------------------------------------------------------------------------------

 
 
2.
PROTECTION OF COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS; NON-COMPETITION

 
2.1.1           Proprietary Agreement.  This Agreement, and Executive’s
employment hereunder, is contingent upon Executive’s execution of the
Proprietary Agreement, effective contemporaneously with the execution of this
Agreement.  The Proprietary Agreement survives the termination of this
Agreement, the Employment Term and/or Executive’s employment with the Company.
 
2.1.2           Consideration For Promise To Refrain From Competing.  Executive
agrees that Executive’s services are special and unique, that the Company’s
disclosure of confidential, proprietary information and specialized training and
knowledge to Executive, and that Executive’s level of compensation and benefits,
including the amount of severance as set forth in Section 1.7 hereof, are partly
in consideration of Executive not competing with the Company following the
termination of his employment.  Also, the Company promises to provide Executive
with proprietary and confidential information to which Executive has not had
access (including without limitation information developed and presented in
Board of Director meetings).  Executive acknowledges that such consideration
(including without limitation the Company’s promise to provide Executive access
to proprietary and confidential information made in this section) is adequate
for Executive’s promises contained within this Section 2.
 
2.1.3           Promise To Refrain From Competing.  Subject to the terms and
conditions provided in this Agreement, Executive understands the Company’s need
for Executive’s promise not to compete with the Company is based on the
following:  (i) the Company has expended, and will continue to expend,
substantial time, money and effort in developing its proprietary information;
(ii) Executive will in the course of Executive’s employment develop, be
personally entrusted with and exposed to the Company’s proprietary information;
(iii) the Company is engaged in the highly insular and competitive gaming
technology industry; (iv) the Company provides products and services nationally
and internationally; and (v) the Company will suffer great loss and irreparable
harm if Executive were to enter into competition with the Company.  Therefore,
in exchange for the consideration described in Section 2.1.2 above, Executive
agrees that during Executive’s employment with the Company, and for one (1) year
following the effective date of the termination of Executive’s employment with
the Company (the “Covenant Period”), Executive will not either directly or
indirectly, whether as an owner, director, officer, manager, consultant, agent
or employee:  (i) work for or provide services or assistance to a competitor of
the Company as of the date of termination of employment, which is defined to
include those entities or persons primarily engaged in the business of
developing, marketing, selling and supporting technology to or for gaming
businesses in which, as of the date of termination of employment, the Company
engages or in which the Company has an actual intention, as evidenced by the
Company’s written business plans to engage, in any country in which the Company
does business as of the date of termination of employment (the “Restricted
Business”); or (ii) make or hold any investment in any Restricted Business,
whether such investment be by way of loan, purchase of stock or otherwise,
provided that there shall be excluded from the foregoing the ownership of not
more than 1% of the listed or traded stock of any publicly held
corporation.  For purposes of this Section 2, the term “Company” shall mean and
include the Company, any subsidiary or affiliate of the Company, and any
successor to the business of the Company (by merger, consolidation, sale of
assets or stock or otherwise).  For purposes of clarification and not
limitation, casinos or gaming operations that are not primarily engaged in the
business of developing, marketing, selling and supporting technology to or for
gaming businesses shall not be Restricted Businesses hereunder.  Notwithstanding
anything in this section or this agreement to the contrary, in the event
Executive’s employment is terminated for Cause pursuant to clause (v) of Section
1.6.3, the Covenant Period shall be six (6) months from the date of termination
of Executive’s employment.
 
2.1.4           Reasonableness of Restrictions.  Executive represents and agrees
that the restrictions on competition, as to time, geographic area, and scope of
activity, required by this Section 2 are reasonable, do not impose a greater
restraint than is necessary to protect the goodwill and business interests of
the Company, and are not unduly burdensome to Executive.  Executive expressly
acknowledges that the Company competes on an international basis and that the
geographical scope of these limitations is reasonable and necessary for the
protection of the Company’s trade secrets and other confidential and proprietary
information.  Executive further agrees that these restrictions allow Executive
an adequate number and variety of employment alternatives, based on Executive’s
varied skills and abilities.  Executive represents that Executive is willing and
able to compete in other employment not prohibited by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2.1.5           Reformation if Necessary.  In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of activity
of any restriction under this Section 2 and its subsections is unenforceable,
the restrictions under this section and its subsections shall not be terminated
but shall be reformed and modified to the extent required to render them valid
and enforceable.
 
2.1.6           Forfeiture of Benefits.  In the event that the Release does not
become effective on or before the 60th day following the Termination Date solely
by reason of Executive’s failure to sign and deliver the Release or through
other action on the part of Executive as provided under Section 1.7.3(b) and
(c), or in the event that Executive breaches Executive’s promise under Section
2.1.3 to refrain from competing, then the Company shall have the right to
(i) terminate any further provision of compensation and benefits set forth in
Section 1.7.2 that are expressly made subject to provision of an effective
Release, (ii) seek reimbursement from Executive for all compensation and
benefits previously provided to Executive under Section 1.7.2, (iii) recover
from Executive all shares of Company stock owned by Executive (or the proceeds
therefrom, reduced by the purchase price paid to acquire such shares) as to
which the vesting was accelerated pursuant to Section 1.7.2, and
(iv) immediately cancel all Options or other stock options subsequently awarded
Executive to the extent that the vesting thereof was accelerated pursuant to
Section 1.7.2 or through other agreement(s) with Executive providing for
accelerated vesting related to a change in control.
 
3.           REPRESENTATIONS AND WARRANTIES BY EXECUTIVE
 
Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms;
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect; and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company.  Executive has not entered
into, and agrees that he will not enter into, any agreement either written or
oral in conflict herewith.
 
4.           TAXES
 
4.1           Section 4999.
 
4.1.1           Treatment of Parachute Payments.  Notwithstanding any other
provision of this Agreement to the contrary, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive, whether paid, payable, distributed or distributable pursuant to this
Agreement (collectively, the “Payments”) would, but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code or any successor
provision (the “Excise Tax”), then the aggregate amount of the Payments will be,
at Executive’s sole discretion, either (i) the largest portion of the Payments
that would result in no portion of the Payments (after reduction) being subject
to the Excise Tax or (ii) the entire Payments, whichever amount after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal rate,
net of the maximum reduction in federal income taxes which could be obtained
from a deduction of such state and local taxes), which results in Executive’s
receipt, on an after-tax basis, of the greatest amount of the Payments.  Unless
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the limitations described in the preceding sentence,
the Company shall reduce or eliminate the Payments by first reducing or
eliminating those Payments or benefits in the following order: (i) reduction of
cash payments; (ii) reduction of accelerated vesting of equity awards other than
stock options; (iii) reduction of accelerated vesting of stock options; and
(iv) reduction of other benefits paid or provided to Executive.  In the event
that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.  If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.
 
4.1.2           Determinations.  The professional firm engaged by the Company
for general tax purposes as of the day prior to the date of the event that might
reasonably be anticipated to result in Payments that would otherwise be subject
to the Excise Tax will perform the foregoing calculations.  If the tax firm so
engaged by the Company is serving as accountant or auditor for the acquiring
company, the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section.  The Company will bear all expenses
with respect to the determinations by such firm required to be made by this
Section.  The Company and Executive shall furnish such tax firm such information
and documents as the tax firm may reasonably request in order to make its
required determination.  The tax firm will provide its calculations, together
with detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement.  Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
Executive.
 
 
 

--------------------------------------------------------------------------------

 
4.2           Section 409A.  Notwithstanding any inconsistent provision of this
Agreement, to the extent the Company determines in good faith that one or more
of the payments or benefits received or to be received by Executive pursuant to
this Agreement in connection with Executive’s termination of employment would
constitute deferred compensation subject to the rules of Section 409A, no such
payment shall be made or benefit provided unless and until Executive has
incurred a “separation from service” within the meaning of Section
409A.  Furthermore, if Executive is a “specified employee” under Section 409A at
the time of such separation from service, then no amount that constitutes a
deferral of compensation which is payable on account of the Employee’s
separation from service shall be paid to the Employee before the date (the
“Delayed Payment Date”) which is the first business day of the seventh month
after the date of the Employee’s separation from service or, if earlier, the
date of the Employee’s death following such separation from service.  All such
amounts that would, but for this Section, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.  The
Company and Executive agree to negotiate in good faith to reform any provisions
of this Agreement to maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A, if the Company deems such reformation necessary or advisable
pursuant to guidance under Section 409A to avoid the incurrence of any such
interest and penalties.  Such reformation shall not result in a reduction of the
aggregate amount of payments or benefits under this Agreement.  Any payments
under this Agreement that are deemed subject to Section 409A shall be subject to
the following terms and provisions:
 
4.2.1           Nonassignability.  Neither the Executive nor any other person
shall have the right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate, or convey in
advance of actual receipt, the amounts, if any, payable under this Agreement
that are deemed under Section 409A to be “deferred compensation” (“Deferred
Compensation”), or any part thereof, and all rights to such payments are
expressly declared to be, unassignable and non-transferable.  Subject to
Section 4.2.3 below, no part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment, or sequestration for
the payments of debts, judgments, alimony or separate maintenance owned by
Executive or any other person, be transferable by operation of law in the event
of a Executive’s or any other person’s bankruptcy or insolvency, or be
transferable to a spouse as a result of a property settlement or otherwise. Any
purported assignment, encumbrance or transfer of any nature before actual
receipt shall be null and void.
 
4.2.2           No Suspension of Severance.  Once the Deferred Compensation
payments commence, such payments shall continue to be made, except as otherwise
permitted under Section 409A.
 
4.2.3           Set-Off.  Notwithstanding any provision herein or any agreement
to the contrary, the Company shall not have any right to offset against any
Deferred Compensation benefits payable under this Agreement until such benefit
is distributable to Executive or his/her beneficiary or as otherwise allowed
under Section 409A.
 
4.2.4           Acceleration of Benefits.  The Company may not accelerate any
Deferred Compensation benefits.  Notwithstanding the previous sentence, the
Company may permit any acceleration that is allowed under Section 409A.
 
4.2.5           Compliance with Section 409A.  The provisions of this Agreement
shall be interpreted and administered consistent with Section 409A, Treasury
Regulations and other applicable guidance issued under Section 409A and shall
incorporate the terms and provisions required by Section 409A.  If any provision
herein would cause noncompliance with Section 409A, such provision shall be
disregarded and this Employment Agreement shall be construed and administered as
if such provision were not a part of this Employment Agreement.
 
4.2.6           Notice 2010-6.  The Company and Executive agree that they will
each attach to their respective Federal income tax returns for the taxable year
containing the date first written above the applicable statement under Section
XII of Internal Revenue Service Notice 2010-6, substantially in the forms
attached hereto as Appendix 1 and Appendix 2, respectively.
 
 
 

--------------------------------------------------------------------------------

 
5.           MISCELLANEOUS
 
5.1           Notices.  All notices, requests, and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or mailed (postage prepaid by
certified or registered mail, return receipt requested) or by overnight courier
to the parties at the following addresses:
 
If to Executive, to:
 
Patrick Ramsey at the address most recently furnished to the Company in writing.
 
If to the Company, to:
 
Multimedia Games, Inc.
206 Wild Basin Rd
Bldg B, Suite 400
Austin, Texas 78746
Attention:  Board of Directors
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 5.1, be deemed given upon
delivery, and (ii) if delivered by mail or overnight courier in the manner
described above to the address as provided in this Section 5.1, be deemed given
upon receipt.  Any party from time to time may change its address or other
information for the purpose of notices to that party by giving written notice
specifying such change to the other parties hereto.


5.2           Authorization to be Employed.  This Agreement, and Executive’s
employment hereunder, is subject to Executive providing the Company with legally
required proof of Executive’s authorization to be employed in the United States
of America.
 
5.3           Indemnification Agreement.  The Company and Executive shall enter
into an Indemnification Agreement in substantially the form attached hereto as
Exhibit B.
 
5.4           Entire Agreement.  This Agreement, and the documents referenced
herein, supersede all prior discussions and agreements among the parties with
respect to the subject matter hereof, and contains the sole and entire agreement
between the parties hereto with respect thereto.
 
5.5           Survival.  The respective rights and obligations of the parties
that require performance following expiration or termination of this Agreement,
including but not limited to Sections 1.4.6, 1.5, 1.7.2, 1.7.3, 2, 4 and 5,
shall survive the expiration or termination of this Agreement, the Employment
Term and/or Executive’s employment with the Company.
 
5.6           Waiver.  Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition.  No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.
 
5.7           Amendment.  This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
 
5.8           Attorney’s Fees.  In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover from the non-prevailing party the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.  In addition, the
Company shall pay Executive’s reasonable attorneys’ fees, not to exceed
$5,000.00, incurred in connection the negotiation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5.9           No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and the
Company’s successors and assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.
 
5.10           No Assignment; Binding Effect.  This Agreement and its
obligations may not be assigned by either the Company or Executive.
 
5.11           Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.
 
5.12           Severability.  The Company and Executive intend all provisions of
this Agreement to be enforced to the fullest extent permitted by
law.  Accordingly, if a court of competent jurisdiction determines that the
scope and/or operation of any provision of this Agreement is too broad to be
enforced as written, the Company and Executive intend that the court should
reform such provision to such narrower scope and/or operation as it determines
to be enforceable.  If, however, any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future law, and not subject
to reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.
 
5.13           Governing Law; Arbitration.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.  IN THE EVENT OF ANY DISPUTE ARISING UNDER THIS
AGREEMENT THAT CANNOT BE RESOLVED BETWEEN THE PARTIES, THE SAME SHALL BE
SUBMITTED TO FINAL AND BINDING ARBITRATION BEFORE A SINGLE ARBITRATOR OF THE
AMERICAN ARBITRATION ASSOCIATION’S PANEL OF COMMERCIAL ARBITRATORS, WHO SHALL BE
CHOSEN BY AGREEMENT OF THE PARTIES.  IF THE PARTIES CANNOT AGREE, THEN EACH
PARTY SHALL NOMINATE AN ARBITRATOR AND EACH OF THE TWO NOMINEES SHALL SELECT A
THIRD ARBITRATOR TO SO SERVE.  THE COMPANY HEREBY AGREES TO BE FULLY RESPONSIBLE
FOR ALL COSTS ASSOCIATED WITH THE ADMINISTRATION OF THE ARBITRATION, INCLUDING
ANY AND ALL FILING OR OTHER FEES CHARGED BY THE AMERICAN ARBITRATION ASSOCIATION
AND ANY FEES CHARGED BY THE ARBITRATOR.  THIS PROVISION AND ANY ARBITRATION
AWARD ISSUED PURSUANT TO THIS PROVISION MAY BE ENFORCED BY ANY COURT OF
COMPETENT JURISDICTION.  THE ARBITRATION SHALL TAKE PLACE IN AUSTIN, TEXAS
UNLESS OTHERWISE MUTUALLY AGREED BY THE PARTIES.
 
5.14           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
 
[Signature Page To Employment Agreement Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Executive Employment Agreement to be executed as of the date first written
above.
 



   
“COMPANY”
 
MULTIMEDIA GAMES, INC.
 
By:   /s/ Neil E. Jenkins
Chairman, Compensation Committee
 
 
“EXECUTIVE”
 
PATRICK RAMSEY
 
/s/ Patrick Ramsey
Executive’s Signature





 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


Proprietary Agreement


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


Indemnification Agreement


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


MUTUAL RELEASE


THIS MUTUAL RELEASE (this “Release”) is by and between Patrick Ramsey, an
individual residing at the address on the signature page below (“Executive”) and
Multimedia Games, Inc., a Texas corporation with its principal office at the
address listed on the signature page below (the “Company”).

 
RECITALS:
 
WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement, dated as of September ___, 2010 and all
amendments and modifications thereto (collectively, the “Employment Agreement”);
and
 
WHEREAS, Executive’s employment with the Company has terminated and as a result
of such termination, the parties are entering into this Release.
 
THEREFORE, in consideration of the mutual promises and obligations set out
herein, together with other good and valuable consideration, the sufficiency of
which is acknowledged, Parties agree as follows:
 
1           DEFINED TERMS. All capitalized terms used in this Release not
otherwise defined herein shall have the respective meanings given thereto in the
Employment Agreement.
 
2           RELEASE
 
(a)           By Executive.  Executive hereby releases and forever discharges
all claims against the Company, and each of its subsidiaries and the officers,
directors, employees, attorneys and agents of the Company and each such
subsidiary (collectively, the “Company Released Parties”) of whatever nature and
kind, in law, equity or otherwise, known or unknown, choate or inchoate,
asserted or unasserted, which Executive has had, may have had, or now has, or
may have, arising out of or in connection with Executive’s employment with the
Company and/or its subsidiaries or the termination of such employment; provided,
however, that nothing contained herein is intended to nor shall constitute a
release of the Company from any obligations it may have to Executive under the
Employment Agreement, or any deferred compensation plan or arrangement in which
Executive participates or any rights of indemnification under the
Indemnification Agreement or under the Company's Articles of Incorporation,
Bylaws or the like as in effect on the Execution Date, or coverage under the
Company’s director and officer insurance policy, nor shall it prevent Executive
from exercising Executive’s rights, if any, under the Employment Agreement or
under any stock option, restricted stock or similar agreement in effect as of
the Execution Date in accordance with their terms (collectively, the “Executive
Released Claims”). Should any claim(s) be asserted in breach of the terms,
covenants, and releases in this Section 2(a), Executive agrees that this Release
may be pled as a full and complete defense to such claim(s).
 
(b)           By the Company.  The Company, on behalf of the Company and its
subsidiaries and affiliates, hereby releases and forever discharges all claims
against the Executive and Executive’s spouse, heirs, estate administrators and
executors (collectively, the “Executive Released Parties”) of whatever nature
and kind, in law, equity or otherwise, known or unknown, choate or inchoate,
asserted or unasserted, which the Company and its subsidiaries and affiliates
has had, may have had, or now has, or may have, arising out of or in connection
with Executive’s employment with the Company and/or its subsidiaries or the
termination of such employment; provided, however, that nothing contained herein
is intended to nor shall constitute a release of the Executive from any
obligations Executive may have to the Company under the Employment Agreement or
under the Proprietary Agreement in effect as of the Execution Date in accordance
with their terms (collectively, the “Company Released Claims”). Should any
claim(s) be asserted in breach of the terms, covenants, and releases in this
Section 2(b), the Company agrees that this Release may be pled as a full and
complete defense to such claim(s).
 
 
 

--------------------------------------------------------------------------------

 
3           REPRESENTATIONS AND WARRANTIES
 
(a)       By Executive.  Executive represents and warrants as follows:
 
(i)           Executive is authorized by law and has the legal capacity to enter
into this Release. Executive has executed this Release as a natural person with
authority to bind Executive to its terms and conditions.
 
(ii)      Executive is not relying upon any representation or warranty by the
Company which is not expressly set out in this Release or in the Employment
Agreement.
 
(b)       By the Company. The Company represents and warrants as follows:
 
(i)      The Company is authorized by law and has the legal capacity to enter
into this Release. The person who has executed this Release on its behalf has
been duly authorized to execute this Release and to bind the Company to its
terms and conditions.
 
(ii)           The Company is not relying upon any representation or warranty by
Executive, which is not expressly set out in this Release or in the Employment
Agreement.
 
4           MISCELLANEOUS
 
(a)     Execution Date.  The “Execution Date” of this Release shall be the date
on which all parties have signed this Release. If the parties do not sign this
Release on the same date, the Execution Date shall be the date that the last
party signs this Release.


(b)     Resignation.  Effective as of the Execution Date, Executive hereby
resigns from all positions as an officer, director or employee of the Company
and each of its subsidiaries or affiliates effective the date hereof and further
agrees to execute such further evidence of such resignations as may be necessary
or appropriate to effectuate the foregoing.
 
(c)     Press Releases and Public Announcements.  Except as expressly required
by law, no party shall issue any press release or make any public announcement
relating to the subject matter of this Release, any negotiation, discussion or
other relationship between the parties without the prior written approval of the
Parties.
 
(d)    Binding Effect.  Each party to this Release has carefully read this
Release and discussed its requirements, to the extent each party believes
necessary, with legal counsel.  Each party further understands that the other
parties hereto will be proceeding in reliance upon this Release. Each of the
parties warrants and in good faith represents that there has been, and there
will be, no assignment or transfer of any interest in any of the claims with
respect to the Executive Released Claims and the Company Released Claims,
respectively, and the parties agree to indemnify and hold each other harmless
from any liability, claims, demands, damages, costs, expenses, and attorneys’
fees incurred by any of them as a result of any person asserting any such
assignment or transfer of any rights or claims released hereunder. This Release
shall be a fully binding and complete among the parties hereto and their
respective representatives, successors and assigns with respect to the Executive
Released Claims or the Company Released Claims. The parties understand and agree
that if the law or facts with respect to which this Release is executed are
hereafter found to be other than, or different from, the law and facts now
believed by the parties to be true, the parties expressly accept and assume the
risk of such possible difference in law or facts and agree that the Release
shall be and remain effective notwithstanding any such difference, and no Party
hereto shall assert or maintain any released claim or any claim or action
arising solely as a result of such change in law or facts.
 
(e)     No Third-Party Beneficiaries.  This Release shall not confer any rights
or remedies upon any person other than upon the Parties hereto and their
respective successors and permitted assigns the rights and remedies which have
been contemplated by this Release.
 
(f)     Entire Agreement.  Other than the Employment Agreement, this Release
constitutes the entire agreement among the parties and supersedes any prior
understandings, agreements, or representations by or among the parties, written
or oral, among the parties with respect to the subject matter of this Release.
 
 
 

--------------------------------------------------------------------------------

 
(g)    Succession and Assignment.  This Release shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. No party may assign either this Release or any of his, her or its
rights, interests, or obligations hereunder without the prior written approval
of the other parties.
 
(h)    Counterparts.  This Release may be executed in multiple counterparts,
each one of which shall be deemed an original, but all of which shall be
considered together as one and the same instrument. Further, in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one (1) such counterpart. Execution by a party of a signature page hereto shall
constitute due execution and shall create a valid, binding obligation of the
party so signing, and it shall not be necessary or required that the signatures
of all Parties appear on a single signature page hereto.
 
(i)     Headings.  The section headings contained in this Release are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Release.
 
(j)     Waiver.   No waiver, delay, omission or forbearance on the part of any
party to exercise any right, option, duty, or power arising from any default or
breach of any other party shall affect or impair the rights of the non-breaching
party with respect to any subsequent default or breach of the same or a
different kind; nor shall any delay or omission of the non-breaching party to
exercise any right arising from any such default or breach affect or impair the
non-breaching party’s rights as to such default or breach or any future default
or breach.
 
(k)     Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given when personally
delivered, one business day after it is deposited with a nationally recognized
courier for overnight delivery or two business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the address set forth on the signature
page below. Any party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Parties notice in the manner herein set forth.
 
(l)     Governing Law.   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS EXECUTED
AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.
 
(m)    Amendments.  No amendment of any provision of this Release shall be valid
unless the same shall be in writing and signed by the parties.
 
(n)     Severability.  Any term or provision of this Release that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(o)     Electronic Transmission.  Delivery of an executed counterpart of this
Release may be made by facsimile or other electronic transmission. Any such
counterpart or signature pages sent by facsimile or other electronic
transmission shall be deemed to be written and signed originals for all
purposes, and copies of this Release containing one or more signature pages that
have been delivered by facsimile or other electronic transmission shall
constitute enforceable original documents. As used in this Release, the term
“electronic transmission” means and refers to any form of communication not
directly involving the physical transmission of paper that creates a record that
may be retained, retrieved and reviewed by a recipient of the communication, and
that may be directly reproduced in paper form by such a recipient through an
automated process.
 
(p)     Certain Interpretive Matters and Definitions.
 
(i)           Unless the context of this Release otherwise requires, (A) words
of any gender include each other gender; (B) words (including defined terms)
using the singular or plural number also include the plural or singular number,
respectively; (C) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Release and not to any particular provision
of this Release, and (D) the “Section” and “Exhibit” without any reference to a
specified document refer to the specified Section and Exhibit, respectively, of
this Release.
 
 
 

--------------------------------------------------------------------------------

 
(ii)           The words “including,” “include” and “includes” are not exclusive
and shall be deemed to be followed by the words “without limitation;” if
exclusion is intended, the word “comprising” is used instead.
 
(iii)           The word “or” shall be construed to mean “and/or” unless the
context clearly prohibits that construction.
 
(iv)           Any representation or warranty contained herein as to the
enforceability of a contract, including this Release, shall be subject to the
effect of any bankruptcy, insolvency, reorganization, moratorium or other
similar law affecting the enforcement of creditors’ rights generally and to
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(v)           The parties have participated jointly in the negotiation and
drafting of this Release. If an ambiguity or question of intent or
interpretation arises, this Release shall be construed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions
hereof.
 
(q)    Non-Disparagement.  Each party agrees to refrain from making any remark
or statement, verbal or written, that could reasonably be construed as
disparaging to the other party (or such other party’s affiliates), including,
without limitation, remarks or statements that might damage such other person’s
business relationships, prospective business relationship image or goodwill.
 
(r)     Further Assurances.  Upon the terms and subject to the conditions
herein, each of the Parties hereto agrees to use its reasonable best efforts to
take or cause to be taken all action, to do or cause to be done, and to assist
and cooperate with the other party in doing, all things necessary, proper or
advisable under applicable laws and regulations or otherwise to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Release, including the execution and delivery of such
instruments, and the taking of such other actions, as the other party hereto may
reasonably require in order to carry out the intent of this Release.
 


 
[Signatures On The Following Page]




 
 

--------------------------------------------------------------------------------

 
 


[Signature Page of Mutual Release by and between the Company and Executive]


 
IN WITNESS WHEREOF, the Parties have duly executed this Mutual Release,
effective as of the Effective Date.


 
“EXECUTIVE”


_________________________________________
Patrick Ramsey
 
Date: ____________________________________
 
Address: _________________________________
                 _________________________________
                 _________________________________
 
 
“COMPANY”


Multimedia Games, Inc., a Texas corporation


Print Name: _______________________________
Sign Name:________________________________
Title:____________________________________
Date:____________________________________


Address: _________________________________
                 _________________________________
                 _________________________________
 


 
 

--------------------------------------------------------------------------------

 


APPENDIX 1


[Form of Statement to be filed with the Multimedia Games, Inc. Federal Income
Tax Return for its taxable year containing September ___, 2010]




§409A Document Correction under §§VI.A and VI.B of Notice 2010-6


1. 
Name and taxpayer ID number of each service provider affected by the document
failure:



Patrick Ramsey
Social Security Number: ____ - ___ - ____


2. 
Plan with respect to which failure occurred:



Executive Employment Agreement between Multimedia Games, Inc. and Patrick
Ramsey, dated September 14, 2008 and amended December 31, 2008 and March 14,
2010.


3. 
Statement of correction:



The document failure identified herein is eligible for correction under Section
§§VI.A and VI.B of Notice 2010-6.  Multimedia Games, Inc. has taken all actions
required and otherwise met all requirements for such corrections as of the last
day of its taxable in year in which the correction is made.  Pursuant to Section
XI.A of Notice 2010-6, no income inclusion is required as a result of this
correction.  The date of the correction is September ___, 2010 and, pursuant to
Section XI.A of Notice 2010-6, is treated as effective on January 1, 2009.


4. 
Amount involved:



The amount involved is unknown as of the date of the statement because the event
at which time such amount would be become determinable has not
occurred.  Pursuant to Section XI.A of Notice 2010-6, no income inclusion is
required as a result of this correction.




 
 

--------------------------------------------------------------------------------

 
APPENDIX 2


[Form of Statement to be filed with the Patrick Ramsey 2010 Federal Income Tax
Return]




You are entitled to the relief provided in Sections VI.A and VI.B of Internal
Revenue Service Notice 2010-6 with respect to a failure to comply with Section
409A.  You must attach a copy of this statement to your 2010 Federal Income Tax
Return.




§409A Document Correction under §§VI.A and VI.B of Notice 2010-6


1. 
Name and taxpayer ID number of each service provider affected by the document
failure:



Patrick Ramsey
Social Security Number: ____ - ___ - ____


2. 
Plan with respect to which failure occurred:



Executive Employment Agreement between Multimedia Games, Inc. and Patrick
Ramsey, dated September 14, 2008 and amended December 31, 2008 and March 14,
2010.


3. 
Statement of correction:



The document failure identified herein is eligible for correction under Sections
VI.A and VI.B of Notice 2010-6.  Multimedia Games, Inc. has taken all actions
required and otherwise met all requirements for such corrections as of the last
day of its taxable in year in which the correction is made.  Pursuant to Section
XI.A of Notice 2010-6, no income inclusion is required as a result of this
correction.  The date of the correction is September ___, 2010 and, pursuant to
Section XI.A of Notice 2010-6, is treated as effective on January 1, 2009.


4. 
Amount involved:



The amount involved is unknown as of the date of the statement because the event
at which time such amount would be become determinable has not
occurred.  Pursuant to Section XI.A of Notice 2010-6, no income inclusion is
required as a result of this correction.
 